Case 2:19-cr-20031-PKH Document 5                  Filed 09/10/19 Page 1 of 16
                                                                            US PageID
                                                                               DISTRICT#:COURT
                                                                                          6
                                                                         WESTERN DIST ARKANSAS
                                                                                  Fil..BD

                                                                                   SEP 10 2019
                         IN THE UNITED STATES DISTRICT COURT                 DOUGLAS F. YOUNG, Clerk
                                                                              By
                            WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION


UNITED STATES OF AMERICA                      )
                                              )
V.                                            )
                                              )
DONALD E. HINDERLITER                         )



                                      PLEA AGREEMENT

       Pursuant to Rule 11 (c)(1) of the Federal Rules of Criminal Procedure, the parties hereto

acknowledge that they have entered into negotiations which have resulted in this Agreement. The

agreement of the parties is as follows:

                             W AIYER OF INDICTMENT AND
                           PLEA OF GUILTY TO INFORMATION

        1.     The Defendant, DONALD E. HINDERLITER, agrees to waive Indictment by a

grand jury, and consents to the filing of an Information and forfeiture allegation charging the

Defendant with Distribution of a Controlled Substance, in violation of Title 21 , United States

Code, Sections 84l(a)(l) and 841(b)(2), and 21 C.F.R. § 1306.04. The Defendant further agrees

to plead guilty to the Information and forfeiture allegation.

                        AGREEMENT REGARDING FORFEITURE

       2.      The Defendant, DONALD E. HINDERLITER, hereby agrees to forfeit any and

all rights, title and interest to the assets which are listed in the Forfeiture Allegation of the

Information pursuant to Title 21 , United States Code, Section 853, and Title 21 , United States

Code, Section 841. The defendant agrees that the assets subject to forfeiture include, but are not

limited to : DONALD E. HINDERLITER'S Arkansas state medical license, E-7876; and



                                             Page 1 of 16
Case 2:19-cr-20031-PKH Document 5                   Filed 09/10/19 Page 2 of 16 PageID #: 7




DONALD E. HINDERLITER'S Drug Enforcement Administration Registration Number,

AH3868811. The Defendant acknowledges that all property covered by this agreement is subject

to forfeiture as proceeds of illegal conduct, property facilitating illegal conduct, property involved

in illegal conduct giving rise to forfeiture, or as substitute assets for property otherwise subject to

forfeiture.

                a.      The Defendant consents to the immediate entry of a preliminary order of

forfeiture upon entry of the guilty plea. The Defendant further agrees that upon entry of the

preliminary order of forfeiture, such order will be considered final as to Defendant's interests in

the properties. The Defendant agrees to immediately withdraw any claims to properties seized in

connection with this case in any pending administrative and civil forfeiture proceeding, and

consents to the forfeiture of all properties seized in connection with this case to the United States.

The Defendant agrees to execute any and all documents requested by the United States and/or the

State of Arkansas to facilitate or complete the forfeiture processes. The Defendant further agrees

not to contest or to assist any other person or entity in contesting the forfeiture of the properties

seized in connection with this case.

               b.      The Defendant agrees to consent to the entry of orders of forfeiture for such

property and waives the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a)

regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment. The Defendant acknowledges that

he understands that the forfeiture of assets is part of the sentence that may be imposed in this case

and waives any failure by the Court to advise him of this, pursuant to Rule 11 (b )(1 )(J), at the time

his guilty plea is accepted.




                                             Page 2 of 16
Case 2:19-cr-20031-PKH Document 5                   Filed 09/10/19 Page 3 of 16 PageID #: 8




                c.     The Defendant further agrees to waive all constitutional and statutory

challenges in any manner (including direct appeal , habeas corpus, or any other means) to any

forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

forfeiture constitutes an excessive fine or punishment. The Defendant agrees to take all steps as

requested by the United States to pass clear title to forfeitable assets to the United States, and to

testify truthfully in any judicial forfeiture proceeding. The Defendant also agrees that the forfeiture

provisions of this Plea Agreement are intended to, and will, survive him, notwithstanding the

abatement of any underlying criminal conviction after the execution of this agreement.

             ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA

        3.      The Defendant has fully discussed with defense counsel the facts of this case and

the elements of the crime to which the Defendant is pleading guilty. The Defendant has committed

each of the elements of the crime to which the Defendant is pleading guilty, and admits that there

is a factual basis for this guilty plea. The following facts are true and undisputed :

                a.     From at least as early as January 2016 and continuing through and including

November 6, 2018, DONALD E. HINDERLITER, a licensed medical practitioner in the State

of Arkansas, owned and operated the Hinderliter Pain Clinic, which held itself out to be a "pain

management clinic" m Barling, Arkansas, which is in the Western District of Arkansas. During

this time period, DONALD E. IDNDERLITER prescribed opioids and benzodiazepines to more

than 150 individuals, often times not for a legitimate medical purpose and not in the usual course

of professional practice.

               b.      DONALD E. IDNDERLITER was aware that in many cases, the

individuals he prescribed opioids and benzodiazepines to traveled great distances within the state

of Arkansas and the surrounding states, seeking large quantities of and dangerous combinations of



                                             Page 3 of16
Case 2:19-cr-20031-PKH Document 5                  Filed 09/10/19 Page 4 of 16 PageID #: 9




oxycodone, hydrocodone, alprazolam, and methadone, amongst others.                   DONALD E.

HINDERLITER was aware that in many cases, the individuals he prescribed opioids and

benzodiazepines to were either under the age of 50, and/or suffered from opioid addictions, and/or

suffered addictions to illicit controlled substances, and/or had a history of diverting opioids and

benzodiazepines, and/or displayed drug-seeking behaviors. DONALD E. HINDERLITER was

aware that in many cases the individuals he "treated" submitted scant medical history records prior

to their first visit and primarily paid in cash or via money order for each visit at the Hinderliter

Pain Clinic, which typically occurred every 28 days. DONALD E. HINDERLITER routinely

conducted superficial medical examinations on the individuals to whom DONALD E.

HINDERLITER prescribed opioids and benzodiazepines (seldom, if ever, taking an individual's

vitals, such as blood pressure or temperature), maintained insufficient documentation or records

following the individual ' s visit, systematically failed to explore or counsel individuals on

alternative medical treatments, and failed to advise these individuals of the health risks associated

with taking opioids concurrent with benzodiazepines such as alprazolam.

               c.      From July 28, 2016, to March 30, 2017, an individual whose name bears

the initials C.I. was a patient of DONALD E. HINDERLITER at the Hinderliter Pain Clinic.

               d.      As confirmed by a review of DONALD E. HINDERLITER'S

prescriptions to C.I., a review of the medical records he maintained regarding the treatment of C.I.,

a review of the Patient Treatment History Report via the Arkansas Prescription Monitoring

Program as it relates to C.I., in the course of that relationship, DONALD E. HINDERLITER, a

licensed medical practitioner, prescribed C.I. the opioids and benzodiazepines listed in the table

below:




                                            Page 4 of 16
Case 2:19-cr-20031-PKH Document 5                    Filed 09/10/19 Page 5 of 16 PageID #: 10




Date of Visit             Alprazolam       Oxycodone           Oxycodone        Oxycodone
                             2mg             10 mg               20mg             30mg
                          Schedule IV      Schedule II         Schedule II      Schedule II
March 6, 2017                                  84                                  140
February 20, 2017                             112
February 6, 2017                                                                    140
January 9, 2017                                                                     140
December 12, 2016             84                                                    140
November 14, 2016             84                                                    140
October 17, 2016              84                                                    140
September 19, 2016            84                                                    112
August 25, 2016               84                                                    112
July 28, 2016                                                     140
TOTAL                        420               196                140              1,064


                e.       Specifically, as it relates to Count One of the Information, on October 17,

2016, DONALD E. HINDERLITER prescribed 84 alprazolam 2mg pills, a Schedule IV

controlled substance, to C.I. not for a legitimate medical purpose and not in the usual course of

professional practice.

                f.       On October 4, 2018, C.I. was interviewed by Drug Enforcement

Administration law enforcement officers wherein C.I. confirmed C.I. was a patient of DONALD

E. HINDERLITER and a patient of the Hinderliter Pain Clinjc during the relevant time period,

which C.I. identified to be a "cash-only clinic." C.I. stated that DONALD E. HINDERLITER

never conducted a physical examination of C.I. during the duration of C.I. 's medical care under

DONALD E. HINDERLITER and C.I. stated that C.I. 's urine screenings conducted at the

Hinderliter Pain Clinic were always unsupervised.           C.I. further admitted that C.I. sold the

alprazolam prescriptions DONALD E. HINDERLITER prescribed to C.l.

                g.,      DONALD E. HINDERLITER intended to prescribe such large dosages of

alprazolam 2mg outside the usual course of professional practice and not for a legitimate medical

purpose to C.I. based upon, among other things, DONALD E. HINDERLITER'S issuance of


                                             Page 5 of 16
Case 2:19-cr-20031-PKH Document 5                 Filed 09/10/19 Page 6 of 16 PageID #: 11




prescriptions to C.I. without any physical examination or evaluation of C.I. , the issuance of

alprazolam to C.I. without a documented history, diagnosis or explanation, and not requiring C.I.

to undergo supervised urine screenings while prescribing C.I. alprazolam.

               h.      Based on DONALD E. IDNDERLITER'S prescriptions to C.I., a review

of the medical records he maintained regarding the treatment of C.I., a review of the Patient

Treatment History Report via the Arkansas Prescription Monitoring Program, a review of C.I.'s

patient file from the Hinderliter Pain Clinic, which was independently reviewed by a licensed

medical practitioner, C.I. ' s own admissions to law enforcement officers on October 4, 2018, most

notably, that C.I. sold the alprazolam that DONALD E. HINDERLITER prescribed to C.I., as

well as other evidence in this case, the United States can prove beyond a reasonable doubt that on

October 17, 2016, in the Western District of Arkansas, the Defendant, DONALD E.

IDNDERLITER, did dispense or distribute 84 alprazolam 2mg pills, a Schedule IV controlled

substance to C.I. outside the usual course of professional practice and without a legitimate medical

purpose.

                                     ADVICE OF RIGHTS

       4.      The Defendant hereby acknowledges that he has been advised of and fully

understands the following constitutional and statutory rights :

               a.     to have an attorney and if the Defendant cannot afford an attorney, to have
                      one provided to him and paid for at the United States' expense;
               b.     to persist in his plea of not guilty;
               c.     to have a speedy and public trial by jury;
               d.     to be presumed innocent until proven guilty beyond a reasonable doubt;
               e.     to confront and examine witnesses who testify against him ;
               f.     to call witnesses on his behalf;
               g.     to choose to testify or not testify and that no one could force the Defendant
                      to testify; and,
               h.     to have at least 30 days to prepare for trial.




                                            Page 6 of 16
Case 2:19-cr-20031-PKH Document 5                   Filed 09/10/19 Page 7 of 16 PageID #: 12




                                     WAIVER OF RIGHTS

       5.      The Defendant hereby acknowledges that he understands with respect to the count

to which he pleads guilty, he thereby WAIVES all of the rights listed as (b) through (h) of the

above paragraph.

                            WAIVER OF ACCESS TO RECORDS

       6.      The Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation any

records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or the Privacy

Act of 1974, 5 U.S.C. § 552a.

                                WAIVER OF "HYDE" CLAIM

       7.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C. §

3006A (Statutory Note), for attorney fees and other litigation expenses arising out of the

investigation or prosecution of this matter.

            EFFECTS OF BREACH OF THIS AGREEMENT BY DEFENDANT

       8.      The Defendant agrees that if after signing this Plea Agreement the Defendant

commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

Defendant provides information to the Probation Office or the Court that is intentionally

misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

term of this Plea Agreement, takes a position at sentencing which is contrary to the terms of this

Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach

of this Plea Agreement which shall release the United States from any and all restrictions or

obligations placed upon it under the terms of this agreement and the United States shall be free to



                                               Page 7 of16
Case 2:19-cr-20031-PKH Document 5                 Filed 09/10/19 Page 8 of 16 PageID #: 13




reinstate dismissed charges or pursue additional charges against the Defendant. The Defendant

shall, however, remain bound by the terms of the agreement, and will not be allowed to withdraw

this plea of guilty unless permitted to do so by the Court.

        9.     The Defendant further agrees that a breach of any provisions of this Plea Agreement

shall operate as a WAIVER of Defendant's rights under Rule 11 (f) of the Federal Rules of Criminal

Procedure and Rule 410 of the Federal Rules of Evidence and the United States shall be allowed

to use and to introduce into evidence any one or more of the following:

               a.      admissions against interest, both oral and written, made by the Defendant
                       to any person;
               b.      statements made by the Defendant during his change of plea hearing;
               c.      the factual basis set forth in the Plea Agreement;
               d.      any testimony given under oath in these proceedings or to a grand jury or a
                       petitjury;
               e.      any and all physical evidence of any kind which the Defendant has provided
                       to the United States; and,
               f.      any and all information provided by the Defendant to the United States'
                       attorneys, or to federal, state, county, and/or local law enforcement officers.

                                   MAXIMUM PENAL TIES

       10.     The Defendant hereby acknowledges that he has been advised of the maximum

penalties for the count to which he is pleading guilty. By entering a plea of guilty to Count One

of Information, the Defendant agrees that he faces:

               a.     a maximum term of imprisonment for 5 years;
               b.     a maximum fine of $250,000.00;
               c.     both imprisonment and fine;
               d.     a term of supervised release which begins after release from prison;
               e.     a possibility of going back to prison if the Defendant violates the conditions
                      of supervised release;
              f.      a special assessment of $100.00; and,
              g.      restitution as ordered by the Court.




                                            Page 8 of16
Case 2:19-cr-20031-PKH Document 5                    Filed 09/10/19 Page 9 of 16 PageID #: 14




                            CONDITIONS OF SUPERVISED RELEASE

        11.       The Defendant acknowledges that if a term of supervised release is imposed as part

of the sentence, the Defendant will be subject to the standard conditions of supervised release as

recommended by the United States Sentencing Commission and may be subject to other special

conditions of supervised release as determined by the Court. The standard conditions of supervised

release are as follows:

              a. The Defendant shall report to the probation office in the federal judicial district
                  where he is authorized to reside within 72 hours of release from imprisonment,
                  unless the probation officer instructs the Defendant to report to a different probation
                  office or within a different time frame.
              b. After initially reporting to the probation office, the Defendant will receive
                  instructions from the court or the probation officer about how and when to report to
                 the probation officer, and the Defendant shall report to the probation officer as
                  instructed.
              c. The Defendant shall not knowingly leave the federal judicial district where he is
                 authorized to reside without first getting permission from the court orthe probation
                 officer.
              d. The Defendant shall answer truthfully the questions asked by the probation officer.
              e. The Defendant shall live at a place approved by the probation officer. If the
                 Defendant plans to change where he lives or anything about his living arrangements
                 (such as the people the Defendant lives with), the Defendant shall notify the
                 probation officer at least 10 days before the change. If notifying the probation
                 officer at least 10 days in advance is not possible due to unanticipated
                 circumstances, the Defendant shall notify the probation officer within 72 hours of
                 becoming aware of a change or expected change.
              f. The Defendant shall allow the probation officer to visit the Defendant at any time
                 at his home or elsewhere, and the Defendant shall permit the probation officer to
                 take any items prohibited by the conditions of the Defendant's supervision that he
                 or she observes in plain view.
              g. The Defendant shall work full time (at least 30 hours per week) at a lawful type of
                 employment, unless the probation officer excuses the defendant from doing so. If
                 the Defendant does not have full-time employment he shall try to find full-time
                 employment, unless the probation officer excuses the defendant from doing so. If
                 the Defendant plans to change where the Defendant works or anything about his
                 work (such as the position or the job responsibilities), the Defendant shall notify
                 the probation officer at least 10 days before the change. Ifnotifying the probation
                 officer at least 10 days in advance is not possible due to unanticipated
                 circumstances, the Defendant shall notify the probation officer within 72 hours of
                 becoming aware of a change or expected change.
              h. The Defendant shall not communicate or interact with someone the Defendant

                                               Page 9 of 16
Case 2:19-cr-20031-PKH Document 5                   Filed 09/10/19 Page 10 of 16 PageID #: 15




                 knows is engaged in criminal activity. If the Defendant knows someone has been
                 convicted of a felony, the Defendant shall not knowingly communicate or interact
                 with that person without first getting the permission of the probation officer.
              1. If the Defendant is arrested or questioned by a law enforcement officer, the
                 Defendant shall notify the probation officer within 72 hours.
              J. The Defendant shall not own, possess, or have access to a firearm,ammunition,
                 destructive device, or dangerous weapon {i.e., anything that was designed, or was
                 modified for, the specific purpose of causing bodily injury or death to another
                 person, such as nunchakus or Tasers).
              k. The Defendant shall not act or make any agreement with a law enforcement agency
                 to act as a confidential human source or informant without first getting the
                 permission of the court.
              1. If the probation officer determines that the Defendant poses a risk to another person
                 (including an organization), the probation officer may require the Defendant to
                 notify the person about the risk and the Defendant shall comply with that
                 instruction. The probation officer may contact the person and confirm that the
                 Defendant has notified the person about the risk.
              m. The Defendant shall follow the instructions of the probation officer related to the
                 conditions of supervision.

                  AGREEMENT TO PROVIDE FINANCIAL INFORMATION

        12.       The defendant agrees that no later than thirty (30) days after the change of plea, the

defendant shall complete the financial disclosure statement and the accompanying releases

provided by the United States Attorney's Office and deliver them to the United States Probation

Office and the United States Attorney' s Office. This financial disclosure statement is sworn by

the defendant to be true and correct under penalty of perjury. The defendant ~grees that his failure

to truthfully and fully complete the financial disclosure statement and accompanying releases may

result in the government objecting to the defendant receiving a reduction for acceptance of

responsibility.

                                PAYMENT OF MONETARY PENALTIES

        13.       The Defendant agrees that monetary penalties to include special assessments, fine,

and/or restitution imposed by the Court will be (i) subject to immediate enforcement as provided

in 18 U.S.C. § 3613c, and (ii), submitted to the Treasury Offset Program so that any federal



                                              Page 10 of16
Case 2:19-cr-20031-PKH Document 5                 Filed 09/10/19 Page 11 of 16 PageID #: 16




payment such as an income tax refund or transfer of returned property the defendant receives may

be offset and applied to federal debt without affecting the periodic payment schedule ordered by

the Court.

                        COOPERATION WITH THE UNITED STATES

        14.    The Defendant agrees to fully, voluntarily and truthfully cooperate with the United

States and disclose all information which the Defendant possesses relating to the activities set forth

in the Information and all other information concerning any criminal activity which is the subject

of investigation by any law enforcement agency. The Defendant's obligation of truthful and

unreserved disclosure includes any obligation to provide upon request any documents, records or

other tangible evidence within the Defendant's control. The Defendant agrees to testify before the

grand jury and/or at any trial as requested by the United States.

        15.    The Defendant agrees that he will cooperate, m any manner requested, with

government agents and prosecutors designated by this office in the conduct of their .investigations

of others; provided, however, that his own safety is not jeopardized unreasonably. That is, the

United States agrees that it will not place the Defendant in a situation whose danger exceeds that

to which an undercover law enforcement officer would be exposed in the normal COl!rse of his or

her duties.

                                    NO OTHER CHARGES

        16.    The United States agrees that no other federal charges, which stem from the

activities described in the Information, will be brought against the Defendant in the Western

District of Arkansas.




                                            Page 11 of 16
Case 2:19-cr-20031-PKH Document 5                 Filed 09/10/19 Page 12 of 16 PageID #: 17




          SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

          17.    The parties acknowledge that the Court shall consult and take into account the

United States Sentencing Commission Guidelines in determining the sentence, but that the Court

is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

range.

                AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

          18.    The Defendant acknowledges that discussions have taken place concerning the

possible guideline range which might be applicable to this case. The Defendant agrees that any

discussions merely attempt to guess at what appears to be the correct guideline range and do not

bind the District Court. Further, the Defendant acknowledges that the actual range may be greater

than contemplated by the parties. In the event that the actual guideline range is greater than the

parties expected, the Defendant agrt::es that this does not give him the right to withdraw his plea of

guilty.

                            RELEVANT CONDUCT CONSIDERED

          19.   At the sentencing hearing, the United States will be permitted to bring to the Court's

attention, and the Court will be permitted to consider, all relevant information with respect to the

Defendant's background, character and conduct, including the conduct that is the subject of this

investigation for which he has not been charged up to the date of this Agreement, and/or which is

the basis for any of the counts which will be dismissed pursuant to this agreement, as provided by

§ 1B1.3 of the Sentencing Guidelines.

                                            PERJURY

          20.   In the event that it is determined that the Defendant has not been truthful with the

Court as to any statements made while under oath, this Plea Agreement shall not be construed to



                                            Page 12 of 16
•   Case 2:19-cr-20031-PKH Document 5                 Filed 09/10/19 Page 13 of 16 PageID #: 18




    protect the Defendant from prosecution for perjury or false statement.

                             CONCESSIONS BY THE UNITED STATES

            21.    The United States agrees not to object to a recommendation by the Probation Office

    or a ruling of the Court which awards the Defendant an appropriate-level decrease in the base

    offense level for acceptance of responsibility. If the offense level in the Presentence Report .is 16

    or greater and the Court accepts a recommendation in the Presentence Report that the Defendant

    receive two points for acceptance of responsibility, the United States agrees to move for an

    additional one-point reduction for acceptance ofres.ponsibility for a total of three points. However,

    the United States will not be obligated to move for an additional one-point reduction or recommend

    any adjustment for acceptance of responsibility if the Defendant engages in conduct inconsistent

    with acceptance of responsibility including, but not limited to, the following a) falsely denies, or

    makes a statement materially inconsistent with, the factual basis set forth in this agreement, b)

    falsely denies additional relevant conduct in the offense, c) is untruthful with the United States,

    the Court or probation officer, or d) materially breaches this Plea Agreement in any way.

           22.     The United States agrees to advise the Probation Office and the Court of the extent

    and nature of the Defendant's cooperation. The Defendant's agreement to cooperate with the

    United States is made pursuant to U.S.S.G. §§ 1B1.8(a) & (b). If the Defendant provides full,

    complete, truthful, and substantial cooperation to the United States, the United States reserving the

    right to make the decision on the nature and extent of the Defendant's cooperation, then the United

    States agrees to consider moving for a downward departure under U.S.S.G. § 5Kl.1, Title 18

    U.S.C. § 3553(e), or Rule 35 of the Federal Rules of Criminal Procedure.               Both parties

    acknowledge that the District Court has the power to deny a motion for downward departure. The

    Defendant hereby agrees that the United States does not promise, by the terms of this agreement,



                                                Page 13 of 16
•   Case 2:19-cr-20031-PKH Document 5                  Filed 09/10/19 Page 14 of 16 PageID #: 19




    to file a Section SKI .1 , 18 U.S.C. § 3553(e) or Rule 35 motion.

                           UNITED STATES' RESERVATION OF RIGHTS

            23.     Although.the United States agrees not to object to certain findings by the Probation

    Office or to rulings of the Court, it reserves the right to:

                    a.      make all facts known to the Probation Office and to the Court;
                    b.      call witnesses and introduce evidence in support of the Presentence Report;
                    c.      contest and appeal any finding of fact or application of the Sentencing
                            Guidelines;
                    d.      contest and appeal any departure from the appropriate Guideline range; and,
                    e.      defend all rulings of the District Court on appeal including those rulings
                            which may be contrary to recommendations made or positions taken by the
                            United States in this Plea Agreement which are favorable to the Defendant.

                          NO RIGHT TO WITHDRAW THE GUILTY PLEA

            24.    The United States' concessions on sentencing options are non-binding and made

    pursuant to Rule 1 l(c)(l)(B) of the Federal Rules of Criminal Procedure. As a result, if the Court

    should reject the Defendant's requests or recommendations for certain findings of fact or

    applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the

    guilty plea.

                           AGREEMENT NOT BINDING ON THE COURT

            25.    The parties agree that nothing in this Agreement binds the District Court to:

                   a.      make any specific finding of fact;
                   b.      make any particular application of the Sentencing Guidelines;
                   c.      hand down any specific sentence;
                   d.      accept any stipulation of the parties as contained in this Plea Agreement;
                           and,
                   e.      accept this Plea Agreement.

           26.     The United States and the Defendant acknowledge that the Court has an obligation

    to review the Presentence Report before it accepts or rejects this Plea Agreement.




                                                 Page 14 of 16
Case 2:19-cr-20031-PKH Document 5                Filed 09/10/19 Page 15 of 16 PageID #: 20




                   AGREEMENT DOES NOT BIND ANY OTHER ENTITY

       27.     The parties agree that this Plea Agreement does not bind any governmental entity

other than the United States Attorney's Office for the Western District of Arkansas.

                                   SPECIAL ASSESSMENT

       28.     The Defendant agrees to pay $100.00 as the special assessment in this case.

                          REPRESENTATIONS BY DEFENDANT

       29.    By signing this Plea Agreement, the Defendant acknowledges that:

              a.       The Defendant has read this Agreement (or has had this Agreement read to
                       him) and has carefully reviewed every part of it with defense counsel.
              b.       The Defendant fully understands this Plea Agreement and is not under the
                       influence of anything that could impede the Defendant's ability to fully
                       understand this Plea Agreement.
              c.       No promises, agreements, understandings, or conditions have been made or
                       entered into in connection with the decision to plead guilty except those set
                       forth in this Plea Agreement.
              d.       The Defendant is satisfied with the legal services provided by defense
                       counsel in connection with this Plea Agreement and matters related to it.
              e.     · The Defendant has entered into this Plea Agreement freely, voluntarily, and
                       without reservation and the Defendant's desire to enter a plea of guilty is not
                       the result of threats or coercion directed at the Defendant or anyone
                       connected with the Defendant.

                     REPRESENTATIONS BY DEFENSE COUNSEL

       30.    By signing this Plea Agreement, counsel for the Defendant acknowledges that:

              a.       Counsel has carefully reviewed every part of this Agreement with the
                     . Defendant and this Agreement accurately and completely sets forth the
                       entire agreement between the United States and the Defendant.
              b.       Counsel has explained the ramifications of the Plea Agreement to the
                       Defendant, and believes that the Defendant understands this Plea
                       Agreement, what rights are being lost by pleading guilty, and what the
                       United States has agreed to do in exchange for the plea of guilty.
              c.       Counsel believes that the Defendant's decision to enter into this Agreement
                       is an informed and voluntary one.




                                           Page 15 of 16
      Case 2:19-cr-20031-PKH Document 5                Filed 09/10/19 Page 16 of 16 PageID #: 21
,f'




                       PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT

                31 .     The Defendant and his attorney both acknowledge that this Plea Agreement

      constitutes the entire agreement of the parties. Further, all parties agree that there are no otal

      agreements or promises which have been made to induce the Defendant to change his plea to

      guilty.

                Dated this   ~ C,        dayof    At.14-'.".4s-f               , 2019.


       {¼, l ~
                                                            DUANE (OAK) KEES
                                                            UNITED STATES ATTORNEY
      Donald E. Hinderliter

                                                            By:

        hn P. Verkamp                                              AMANDA M. DONAT
      Attorney for Defendant                                       Assistant U.S. Attorney




                                                 Page 16 of16 -
